 


110 HR 6174 IH: Equality in Medicare Advantage Payment Act of 2008
U.S. House of Representatives
2008-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6174 
IN THE HOUSE OF REPRESENTATIVES 
 
June 3, 2008 
Mr. Wexler introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part C of title XVIII of the Social Security Act to reduce variation in Medicare Advantage payment rates among counties within the same State within certain very large metropolitan area. 
 
 
1.Short titleThis Act may be cited as the Equality in Medicare Advantage Payment Act of 2008.  
2.Reducing variation in Medicare Advantage payment rates among counties in the same State within certain very large metropolitan areasSection 1853(k) of the Social Security Act (42 U.S.C. 1395w–23(k)) is amended— 
(1)in paragraph (1), by striking paragraph (2) and inserting paragraphs (2) and (4); and 
(2)by adding at the end the following new paragraph: 
 
(4)Budget-neutral adjustment to reduce variation in applicable amounts among MA local areas within same State in a very large metropolitan area 
(A)In generalBeginning with 2009, the Secretary shall adjust the applicable amount so that, for MA local areas located within the same State within a very large metropolitan area described in subparagraph (B), the lowest applicable amount for such an MA local area is not less than the applicable minimum percentage (specified in subparagraph (C)) of the highest applicable amount for such an MA local area. Such adjustment shall be made in a manner, as estimated by the Secretary, that does not result in any increase or decrease in aggregate payments under this title. 
(B)Very large metropolitan area describedA very large metropolitan area described in this subparagraph is a metropolitan statistical area which, based on the data from the 2000 Census, has a population of not less than 5,000,000, and which has, within such area, more than one MA local area (but not more than three MA local areas) within the same State. 
(C)Applicable minimum percentageThe applicable minimum percentage specified in this subparagraph— 
(i)for 2009 is 85 percent; 
(ii)for 2010 is 90 percent; 
(iii)for 2011 is 95 percent; and 
(iv)for a subsequent year is 97 percent.. 
 
